Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This Office Action is responsive to communication filed October 12, 2021.  Claims 1-7 are presented for examination.

2. 	The submission of Information Disclosure Statement filed October 12, 2021 is in compliance with the provisions of 37 CRR 1.97.  Accordingly, they have been reviewed and consider by the Examiner.

Claim Interpretation
3. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4. 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations (delay means (claim 1, line 9; and claim 7, line 8); and control means (claim 1, line 11) in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

5. 	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nandy et al. (USPGPUB: 2021/0398551), hereinafter Nandy, in view of Crisp (USPGPUB: 2017/0364469). 
 	As per claim 1, Nandy discloses the invention as claimed including a digital signal processing device 100 (e.g. see figure 1) comprises a first buffer memory intended for accumulating audio data; for example, Nany discloses while storing the first audio data in the first buffer component, the device 110 may monitor the first audio data using the sound detector component 510a (e.g. see para.[0195], lines 1 et seq.), second buffer memory intended for accumulation audio data; for example Nandy discloses store (1016) the second audio data in a second buffer component, as described above with regard to FIGS. 7-8 (e.g. see para.[0195], lines 9-10), Nandy further discloses a DRAM that burst transfers burst length audio data; for example Nandy discloses the memories (2006/2106) may individually include volatile random access memory (RAM), non-volatile read only memory (ROM), non-volatile magnetoresistive memory (MRAM), and/or other types of memory which is known to include DRAM that burst transfers burst length audio data (e.g. see para.[0256], lines 6-9).  Nandy further discloses a delay means that delays audio data in units of sampling periods; for example Nandy teaches that the AFE processing latency/delay 800, processing the SD buffer audio data 725 at the second speed (e.g., 2×) results in a delay when detecting a short wakeword according to the sampling rate of the SD buffer audio data 725 (e.g. see para.[0189], lines 1 et seq., and para.[0169], lines 1 et seq.), Nandy also discloses a delay time of audio data output by the delay means is determined by a combination of a delay time of multiple sampling period units depending on the burst length of the DRAM and a delay time of a sampling period unit of the delay means; for example, Nandy teaches the AFE buffer audio data 535 may be associated with a sampling rate (e.g., sampling frequency), which indicates an average number of audio samples which is known to include the sum or combination of delay time of multiple sampling audio data storing in the memories (2006/2106) which required to represent one second of audio. Thus, the AFE buffer audio data 535 may have a sampling frequency (e.g., 4 kHz, 8 kHz, 16 kHz, 44.1 kHz, etc.) corresponding to a third number of samples per second. In some examples, the first rate may be equal to the sampling rate, such that the wakeword engine component 550 processes the AFE buffer audio data 535 in real-time (e.g. see para.[0155], lines 1 et seq., para.[0156] and para.[0256], lines 6 et seq.).  Nandy discloses the invention as claimed, Nandy however does not particularly teach a control means that writes audio data to the first buffer memory one word at a time in sequence at the sampling period, performs control to burst transfer the burst length audio data to the DRAM from the first buffer memory, performs control to burst transfer the burst length audio data to the second buffer memory from the DRAM, and outputs audio data to the delay means from the second buffer memory one word at a time in sequence at the sampling period.  Crisp however in his teaching of high-bandwidth memory and memory bus discloses Toggling Read/Write Mode during Burst Cycle (e.g. see para.[0209], lines 1 et seq.) data is accessed (read/write) one word at a time at different memory locations/buffers in sequence; for example Nany discloses in figure 39 that data is accessed during an active Burst Read Cycle one word at a time from location A, wherein word from Location A as addressed by the Parallel Request Packet 1510 (e.g. see para.[0213], lines 1-3), and in sequentially (immediately following the Active Burst read cycle, para.[0213], lines 5 et seq.), serial Burst Read Packet 3912 is received requesting the data from Location B; and Immediately following the Serial Burst Read packet 3912 is a Utility Bank Precharge Packet 3913 that precharges the bank containing Location C concurrent with the Burst Read continuing sequentially from location B+1 (e.g. see para.[0213], lines 4 et seq.), wherein burst transfer is then executed for burst transferring of burst length data to the DRAM, for example Crisp teaches after waiting the Precharge Interval 3952 a Serial Bank Activate 3916 command is received instructing the DRAM to activate the bank/row containing location C. This activation is concurrent with the ongoing burst transfer. After the Activation Interval 3954 a Serial Burst Read request to Location C 3912 is issued to the DRAM (e.g. see para.[0213], lines 9 et seq.), and outputs audio data to the delay means from the second buffer memory one word at a time in sequence at the sampling period, for example Crisp further discloses the Data Packet 3988 is read from the DRAM after the access latency (delay time) once this sequence of Burst Read data begins to appear on the Data Bus 510 in the Active Cycle, the Data Bus 510 operates seamlessly until a Utility Burst Stop command is issued returning the DRAM to the Idle State (e.g. see para.[0213], lines 15-19).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the current invention to look into the invention of Crisp and to utilize the control methodology or means for writing audio data to the first buffer memory one word at a time in sequence at the sampling period, performs control to burst transfer the burst length audio data to the DRAM from the first buffer memory, performs control to burst transfer the burst length audio data to the second buffer memory from the DRAM, and outputs audio data to the delay means from the second buffer memory one word at a time in sequence at the sampling period as taught by Crisp being detailed above for that of Nandy’s invention.  By doing so, it would allow data to be accessed in sequence and quickly burst transferred or outputted said data sequence to the requested I/O devices in an efficient/quick manner which results to enhancing of data throughput and overall system performance, therefore being advantageous.
	As per claim 7, Nandy discloses the invention as claimed including a control method of a digital signal processing device 100 (e.g. see figure 1) including a first buffer memory intended for accumulating audio data; for example, Nany discloses while storing the first audio data in the first buffer component, the device 110 may monitor the first audio data using the sound detector component 510a (e.g. see para.[0195], lines 1 et seq.), second buffer memory intended for accumulation audio data; for example Nandy discloses store (1016) the second audio data in a second buffer component, as described above with regard to FIGS. 7-8 (e.g. see para.[0195], lines 9-10), Nandy further discloses a DRAM that burst transfers burst length audio data; for example Nandy discloses the memories (2006/2106) may individually include volatile random access memory (RAM), non-volatile read only memory (ROM), non-volatile magnetoresistive memory (MRAM), and/or other types of memory which is known to include DRAM that burst transfers burst length audio data (e.g. see para.[0256], lines 6-9).  Nandy further discloses a delay means that delays audio data in units of sampling periods; for example Nandy teaches that the AFE processing latency/delay 800, processing the SD buffer audio data 725 at the second speed (e.g., 2×) results in a delay when detecting a short wakeword according to the sampling rate of the SD buffer audio data 725 (e.g. see para.[0189], lines 1 et seq., and para.[0169], lines 1 et seq.), Nandy also discloses a delay time of audio data output by the delay means is determined by a combination of a delay time of multiple sampling period units depending on the burst length of the DRAM and a delay time of a sampling period unit of the delay means; for example, Nandy teaches the AFE buffer audio data 535 may be associated with a sampling rate (e.g., sampling frequency), which indicates an average number of audio samples which is known to include the sum or combination of delay time of multiple sampling audio data storing in the memories (2006/2106) which required to represent one second of audio. Thus, the AFE buffer audio data 535 may have a sampling frequency (e.g., 4 kHz, 8 kHz, 16 kHz, 44.1 kHz, etc.) corresponding to a third number of samples per second. In some examples, the first rate may be equal to the sampling rate, such that the wakeword engine component 550 processes the AFE buffer audio data 535 in real-time (e.g. see para.[0155], lines 1 et seq., para.[0156] and para.[0256], lines 6 et seq.).  Nandy discloses the invention as claimed, Nandy however does not particularly teach writing audio data to the first buffer memory one word at a time in sequence at the sampling period, performing control to burst transfer the burst length audio data to the DRAM from the first buffer memory, performing control to burst transfer the burst length audio data to the second buffer memory from the DRAM, and outputting audio data to the delay means from the second buffer memory one word at a time in sequence at the sampling period.  Crisp however in his teaching of high-bandwidth memory and memory bus discloses Toggling Read/Write Mode during Burst Cycle (e.g. see para.[0209], lines 1 et seq.) data is accessed (read/write) one word at a time at different memory locations/buffers in sequence; for example Nany discloses in figure 39 that data is accessed during an active Burst Read Cycle one word at a time from location A, wherein word from Location A as addressed by the Parallel Request Packet 1510 (e.g. see para.[0213], lines 1-3), and in sequentially (immediately following the Active Burst read cycle, para.[0213], lines 5 et seq.), serial Burst Read Packet 3912 is received requesting the data from Location B; and Immediately following the Serial Burst Read packet 3912 is a Utility Bank Precharge Packet 3913 that precharges the bank containing Location C concurrent with the Burst Read continuing sequentially from location B+1 (e.g. see para.[0213], lines 4 et seq.), wherein burst transfer is then executed for burst transferring of burst length data to the DRAM, for example Crisp teaches after waiting the Precharge Interval 3952 a Serial Bank Activate 3916 command is received instructing the DRAM to activate the bank/row containing location C. This activation is concurrent with the ongoing burst transfer. After the Activation Interval 3954 a Serial Burst Read request to Location C 3912 is issued to the DRAM (e.g. see para.[0213], lines 9 et seq.), and outputs audio data to the delay means from the second buffer memory one word at a time in sequence at the sampling period, for example Crisp further discloses the Data Packet 3988 is read from the DRAM after the access latency (delay time) once this sequence of Burst Read data begins to appear on the Data Bus 510 in the Active Cycle, the Data Bus 510 operates seamlessly until a Utility Burst Stop command is issued returning the DRAM to the Idle State (e.g. see para.[0213], lines 15-19).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the current invention to look into the invention of Crisp and to utilize the control methodology or means for writing audio data to the first buffer memory one word at a time in sequence at the sampling period, performs control to burst transfer the burst length audio data to the DRAM from the first buffer memory, performs control to burst transfer the burst length audio data to the second buffer memory from the DRAM, and outputs audio data to the delay means from the second buffer memory one word at a time in sequence at the sampling period as taught by Crisp being detailed above for that of Nandy’s invention.  By doing so, it would allow data to be accessed in sequence and quickly burst transferred or outputted said data sequence to the requested I/O devices in an efficient/quick manner which results to enhancing of data throughput and overall system performance, therefore being advantageous.

9.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nandy et al. (USPGPUB: 2021/0398551), hereinafter Nandy, in view of Crisp (USPGPUB: 2017/0364469) and further in view of Shin (USPGPUB: 2013/0159608). 
 	As per claim 4, the combination of Nandy and Crisp disclose the invention as claimed, detailed above with respect to claim 1.  It should be noted that Nandy discloses the memories (2006/2106) may individually include volatile random access memory (RAM), non-volatile read only memory (ROM), non-volatile magnetoresistive memory (MRAM), and/or other types of memory which is known to include DRAM as being claimed (e.g. see para.[0256], lines 6-9).  Nandy and Crisp however do not particularly teach the DRAM is a SDRAM, however SDRAM is notorious old and well-known in the memory storage art for its high data access speed.  For example, Shin in his teaching of Bridge chipset and data storage system implemented SDRAM as a storage medium in order to take advantage of the high data access speed (e.g. see para.[008], lines 3-4).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the current invention to look into the invention of Shin and to implement the DRAM as SDRAM for that of Nandy and Crisp’s system.  By doing so, one would clearly take advantage of high data access speed as taught by Shin to be desirable, therefore being advantageous.

Allowable subject matter 
10. 	Claim 2 is objected to as being dependent upon rejected based claim 1 but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior arts of record do not teach nor disclose the delay means further includes a shift register including a plurality of registers intended for accumulating the audio data, the shift register that shifts the audio data accumulated in a plurality of the registers is units of sampling periods; and a selector that selects one of data output from at least a plurality of the registers.  Claims 3 and 5-6 are also allowable as they are depended upon claim 2.  

 Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan Thai whose telephone number is (571)272-4187.  The examiner can normally be reached on Monday-Friday 8am-4:30pm EST. The Examiner’s email is tuan.thai@uspto.gov. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 17, 2022
/TUAN V THAI/Primary Examiner, Art Unit 2135